Citation Nr: 0207268	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial rating for post- 
traumatic stress disorder (PTSD) currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans' Affairs (VA) which granted entitlement to 
service connection for PTSD and assigned a 10 percent rating.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD is manifested primarily by anxiety, panic attacks, 
depression, and social isolation.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard the RO has not had the opportunity to review 
the veteran's claim in conjunction with the VCAA and the 
pertinent regulations.  However, the record shows that the 
veteran was notified of the evidence needed to substantiate 
his claim in the statement of the case and the supplemental 
statements of the case.  The record also reflects that the VA 
has obtained all available relevant evidence.  In this regard 
during hearing held before the member of the Board sitting at 
the RO in August 2001 the veteran indicated he received 
treatment beginning in the late 1960s at VA facilities for 
his psychiatric illness.  His representative indicated that 
these records were apparently lost.  However, in view of the 
fact that the Board's concern involves the current degree of 
severity of the PTSD, the Board is of the opinion that 
another search for these records is unnecessary at this time.  
Thus, the Board concludes that the VA has satisfied the 
requirements set forth in the VCAA.  Accordingly the Board 
finds that the veteran is not prejudiced by this decision. 
Bernard v. Brown, 4 Vet. App. 384 (1993)

I. FACTUAL BACKGROUND

The veteran had active military duty from May 1967 to May 
1969.  He was awarded the Vietnam Combat Medal, and Vietnam 
Service Medal with oakleaf bars, the Army Combat Medal with 
"V" device and the CIB.  The veteran's service personnel 
records show that he was in the Light Infantry during his 
service in Vietnam.  The veteran has been examined and 
treated intermittently at VA fee-for-service facilities. 

The veteran underwent a VA PTSD examination in February 2000.  
The examiner noted that the veteran's sought therapy because 
he was thought to be anxious and tense.  The veteran 
complained of difficulties with sleep, socialization, temper, 
and an inability to distance from combat related material.  
He described having an essentially workaholic life 
adjustment. 

During the examination the veteran's extensive combat history 
during Vietnam was recorded. The veteran indicated that on 
his return home after service he found that he had difficulty 
getting along with others.  There were problems with his 
anger periodically.  Early after his return family members 
noted that he had an exaggerated startle response and 
suggested that he get treatment.  For work the veteran drove, 
did automobile repair, towing, and drove large trucks for a 
living and ultimately started his own company.  He found that 
although he could hire others to work for him that he had 
great difficulty keeping workers.  He sated that his 
personality issues were primarily to blame for this.  
Technically he still has his own company.  He drove a truck 
in Boston.  He estimated that he worked about 70 to 80 hours 
per week.  If there was a lull in his work he would pick up 
part-time jobs driving in order to fill up the time.  He saw 
work especially solitary work, as a release.  He stated that 
he would be in the nut house if he could not work.  

The veteran stated that he has lived for several years with a 
woman with whom he was close.  He had no current physical 
relationship with his girlfriend.  He had never married and 
had felt rejected repeatedly when girlfriends found that he 
sweated profusely at night.  He connected the sweating with 
combat experiences.  The examiner noted that initially the 
veteran denied having nightmares and then stated that he did 
not have them much.  He had few friends.  Most of the friends 
are combat veterans themselves.  He had episodes when 
thinking of combat brought him to tears and he found this 
very embarrassing because movies with combat themes were 
especially likely to bring on that sort of reactions so he 
avoided such films.  His sense of the future is that he would 
work until he was deceased.  Most of the veteran's income was 
put back into his business.  He had few leisure or pleasure 
activities.  

The mental status portion of the examination showed that the 
veteran was a suprisingly talkative man who was well oriented 
and showed no signs of psychosis.  He was relevant, 
appropriate and did not show signs of having a mood disorder 
that was active the day of the examination.  The veteran 
stated that he often had lousy moods.  He was not currently 
receiving any psychiatric medications.  His memory seemed 
intact, as did judgment.  He had a fair degree of 
psychological insight with the exception of having little 
sense of the impression that he was likely to make on others.  
The diagnosis was PTSD, moderate to severe.  His Global 
Assessment of Functioning (GAF) score was 55.  The examiner 
suggested that the veteran continue in treatment.

A hearing was held before a member of the Board sitting at 
the RO in August 2001.  During this hearing the veteran 
reiterated his Vietnam experiences as a machine gunner.  The 
veteran testified that at the time of the hearing he was 
depressed and did not feel well.  He described his main 
symptom as depression.  He talks a lot about Vietnam.  He 
stated that he avoided watching Vietnam related television 
shows because they upset him.  He was not on any medication 
because he drove for a living.  The veteran drove a gasoline 
tank-truck six days a week.  He did not ride with anyone in 
the truck, which was how he preferred it.  He did not work 
well with others.  He preferred isolated types of jobs where 
he could be alone.  He had trouble with supervisors and 
bosses and had been fired before.  He owned his own truck so 
he could work by himself.  

He reported panic attacks about three to five times a week.  
He testified that his short-term memory was not good, and he 
particularly had trouble remembering names.  He used to be a 
pretty good student with a good memory.  He reported having 
mood swings.  He testified that he would be fine and then 
everybody else would be mad at him.  The veteran stayed by 
himself in a social setting.  He liked to sit in his garage 
and drink tea.  He has never been married and has no 
children.  He does have a girlfriend that he has lived with 
off and on with for the last thirty years.  The veteran and 
his girlfriend sleep in separate bedrooms.  His relationship 
with his girlfriend was non-physical and for companionship.  
Any activities he had were with himself and his girlfriend.  
His girlfriend says that he pushed everyone, to include his 
family, away.  He had no friends.  He comes home, eats, and 
then goes to bed.

The veteran testified that because he sweats too much during 
sleep that he soaks the bed, and is unable to sleep together 
with his girlfriend.  He was not sure whether or not he had 
nightmares because he would drink until he was inebriated 
enough to go to sleep.  During a one-week period he had a 
case and a half to two cases of beer.  He testified that he 
thought about suicide very often. The veteran did not see a 
future for himself.  The veteran did not believe that he 
could work with other people.  He used to work for a company 
for thirteen years. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2001).

The RO has assigned a 10 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2001).

A 10 percent evaluation for PTSD is warranted by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The VA examination indicated that the veteran's insight was 
fair and he was oriented.  He did not show signs of a mood 
disorder during the examination.  However, the examination 
indicated that the veteran was somewhat socially isolated 
with his primary outlet being his work as a truck driver.  An 
occupation in which he was engaged 70 to 80 hours a week.  
Also, he had few leisure or pleasure activities.  He also 
experienced problems with anger and interacting with other 
individuals.  Also during his hearing he reported depression 
and panic attacks.  Additionally the VA examiner assessed his 
PTSD as being moderate to severely disabling.  Based on the 
evidence it is the judgment of the Board that the degree of 
disability resulting from the PTSD satisfies the criteria for 
a 50 percent rating.

However, this same evidence does not provide a basis for a 
higher evaluation.  As previously stated the recent VA 
examination showed that he was well oriented and showed no 
signs of a mood disorder and he was relevant, and 
appropriate.  Although the veteran reported depression and 
panic attacks, they do not appear to affect his ability to 
function independently, appropriately and effectively. 
Additionally he is gainfully employed and is appears to be 
able to effectively work 70 to 80 hours per week.  
Consequently, the Board finds that the current findings do 
not satisfy the criteria for a 70 percent rating.

Furthermore, the Board finds that the current 50 percent 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection for PTSD.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Additionally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule.  38 
C.F.R. §4.3 (2001).


ORDER

Entitlement to an increased evaluation to 50 percent for PTSD 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

